DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 04/14/2022.
Claims 1, 3, 6, 13, 27, 28, 31, 35 and 38 are amended.
Claims 2, and 14-26 are cancelled.
Claims 1, 3-13 and 27-38 are pending.
Claims 1, 3-13 and 27-38 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
112
Due to Applicant’s amendments, prior 112 rejections are withdrawn.
103
Grassadonia discloses causing, upon receiving a validation indication specifying that the payment card is validated for the proposed transaction
Grassadonia - Payment service 108 can complete the transaction by reducing 512 the cryptocurrency balance in customer 104's wallet 235 and increasing 512 cryptocurrency balance in merchant 102's wallet 237… For example, cryptocurrency wallet 235 could send a message to transfer cryptocurrency to cryptocurrency wallet 215 of payment service 108. Thereafter, cryptocurrency wallet 215 can send a message to transfer cryptocurrency to cryptocurrency wallet 237 of merchant profile 130.  (¶ 110, 112)

 causing, after the designated amount of credit tokens have been transferred to the second digital wallet, the designated amount of credit tokens to be transferred from the second digital wallet to the first bank and causing, after the designated amount of credit tokens have been transferred to the first bank a corresponding amount of fiat currency to be deposited into the second account by the first bank ;  (¶ 37, 38, 77-81, 116, 117, 131),
Grassadonia - POS device 105 can display 504 an option to merchant 102 whether they would like to receive payment in the cryptocurrency or in another currency such as a fiat currency… When merchant 102 selects and POS device receives 530 selection of payment option to receive payment in a fiat currency POS device 105 can then proceed as in step 310 of FIG. 5, wherein POS device communicates a value owed in fiat currency and the encrypted payment information received from customer device 103 to payment service 108. Payment service 108 can calculate an amount owed in the cryptocurrency as in step 312 of FIG. 5. Payment service 108 can then conduct a cryptocurrency transaction between customer cryptocurrency wallet 235 and payment service cryptocurrency wallet 215 and record the transaction on private block chain 230. … Payment service 108 receives the transaction details and encrypted cryptocurrency payment information, and calculates (312) a value in cryptocurrency using an exchange rate between the cryptocurrency and the fiat currency (US Dollars in this example) sufficient to cover the value owed to merchant 102… Payment service can then debit cryptocurrency ledger 204 for the value calculated at step 312 and credit payment service 108's cryptocurrency ledger 219 with the same value… In addition to debiting customer 104's cryptocurrency ledger 204, payment service 108 also debits (314) its own cash ledger (in US Dollars) and in turn credits merchant 102's fiat currency ledger 108 with the value owed.  (¶ 77, 81, 116, 117)
Claim Interpretation- The specification (¶ 17-20, 102, 104) clearly states “the designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet; and the designated amount of credit tokens to be transferred from the first digital wallet to the first bank, and a corresponding amount of fiat currency to be deposited into the second account by the first bank… The payee UNode (e.g., the merchant) can send the credit tokens it received from the payer UNode (e.g., the token based cardholder) directly to the INode associated with the financial institution that issued the credit tokens to the payer UNode (i.e., the issuing bank).” The second wallet does not simply transfer tokens to the first bank, especially given that the second participant is claimed to be the entity receiving payment.  The disclosure explains, First the second wallet receives the tokens as payment from the first wallet. It can then do a separate exchange from tokens to fiat with the bank, it is not a settlement, as it was already paid with tokens. It is not a direct settlement transaction.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13 and 27-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 27 recite “a plurality of processors ; and a plurality of memory devices storing instructions which, when executed by the a plurality of processors, cause the system to perform operations… acquiring, from a transaction code provided by a second network participant to a first network participant… determining whether the identity of the first bank is the same as the identity of a second bank… optionally performing a pre-validation operation with a node… causing upon receiving a validation indication, at least one of:… and the designated amount of credit tokens to be transferred from the second digital wallet to the first bank ”. According to the disclosure (¶ 122, 123, 159, 200), “digital wallet component 215 may be configured to … move tokens and/or fiat currency between digital wallets…the blockchain hosted by the acquiring bank/issuing bank… can seamlessly validate a proposed transaction and allow credit to be passed between cardholder…the cardholder 11's UNode 502 may perform a pre-validation operation wherein one or more components of the UNode first determines if the cardholder 11's digital wallet includes sufficient funds.“ The specification recites multiple specific possible entities performing the claims. The claims are broader than the specification. Dependent claims 3-13 and 28-38 are also rejected as they depend on rejected claims 1 and 27. 
Claims 1 and 27 recite “causing, upon receiving a validation indicationthe second digital wallet, the designated amount of credit tokens to be transferred from the second digital wallet to the first bank; and causing, after the designated amount of credit tokens have been transferred to the first bank, a corresponding amount of fiat currency to be deposited into the second account by the first bank.” According to the disclosure(¶ 251), “Each of the processes, methods, and algorithms described in the preceding sections may be embodied in, and fully or partially automated by, code components executed by one or more computer systems or computer processors comprising computer hardware. The one or more computer systems or computer processors may also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS). The processes and algorithms may be implemented partially or wholly in application-specific circuitry.” There is a lack of written description for the computer and algorithm that causes the wallets, and bank to perform functions.  Dependent claims 3-13 and 28-38 are also rejected as they depend on rejected claims 1 and 27.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13 and 27-38 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 27 recite “a plurality of processors ; and a plurality of memory devices storing instructions which, when executed by the a plurality of processors, cause the system to perform operations… acquiring, from a transaction code provided by a second network participant to a first network participant… determining whether the identity of the first bank is the same as the identity of a second bank… optionally performing a pre-validation operation with a node… causing upon receiving a validation indication, at least one of:… and the designated amount of credit tokens to be transferred from the second digital wallet to the first bank ”. According to the disclosure (¶ 122, 123, 159, 200), “digital wallet component 215 may be configured to … move tokens and/or fiat currency between digital wallets…the blockchain hosted by the acquiring bank/issuing bank… can seamlessly validate a proposed transaction and allow credit to be passed between cardholder…the cardholder 11's UNode 502 may perform a pre-validation operation wherein one or more components of the UNode first determines if the cardholder 11's digital wallet includes sufficient funds.“  The claims are unclear and indefinite as Applicant has claimed the system containing “a plurality of processors”. The claim is unclear as which of the plurality of processors is performing the claimed limitations or if the claim refers to a single entity with multiple processors. The claim is unclear and indefinite. Dependent claims 3-13 and 28-38 are also rejected as they depend on rejected claims 1 and 27.
Claims 1 and 27 recite “causing, upon receiving a validation indication the designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet; and causing, after the designated amount of credit tokens have been transferred to the second digital wallet, the designated amount of credit tokens to be transferred from the second digital wallet to the first bank; and causing, after the designated amount of credit tokens have been transferred to the first bank, a corresponding amount of fiat currency to be deposited into the second account by the first bank.” First, the claim is unclear as to the entity capable of “causing” a transfer “from the first digital wallet to the second digital wallet” and whether it is the same entity that “cause” a transfer “from the second digital wallet to the first bank” and also the same entity that “causes” the “fiat currency to be deposited into the second account by the first bank”. Applicant is claiming the cause of the wallet and bank’s functions. The requisite algorithm for the capability to cause a bank, and wallet to enact transfers is not disclosed. The claims are unclear and indefinite. Dependent claims 3-13 and 28-38 are also rejected as they depend on rejected claims 1 and 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia et al. (2019/0034888) (“Grassadonia”), and further in view of Hu et al. (2020/0134583) (“Hu”).
Regarding claim 1, Grassadonia discloses a plurality of processors (¶ 141-144); and a plurality of memory devices storing instructions which, when executed by the a plurality of processors, cause the system to perform operations of (¶ 141-144):
acquiring, from a transaction code provided by a second network participant to a first network participant, a transaction amount and a digital wallet ID, wherein the transaction amount designates an amount of credit tokens required for a proposed transaction to be completed, and the digital wallet ID comprises an address associated with a digital wallet of the second network participant, wherein the digital wallet of the second network participant is linked to a second account held by the second network participant with a second bank (¶ 77, 109);

optionally performing a pre-validation operation with a node controlled by the first network participant, wherein the pre-validation operation determines if sufficient funds exist for the payment card to be used for a proposed transaction without making a validation request to a blockchain (¶ 77, 121; claim 1);

transmitting, upon passing the pre-validation operation successfully and a request to validate that the payment card can be used for the proposed transaction, wherein the proposed transaction, if executed, would require a designated amount of credit tokens to be transferred from a first digital wallet to the second digital wallet (¶ 34, 35, 40, 44, 70, 77-84, 122); 
causing, upon receiving a validation indication, at least one of:

the designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet (¶ 112, 123).
causing, after the designated amount of credit tokens have been transferred to the second digital wallet, (¶ 77-81)
causing, after the designated amount of credit tokens have been transferred to the first bank, (¶ 77-81).

Grassadonia does not disclose determining whether an identity of the first bank is the same as the identity of the second bank, wherein the second bank is a bank with which the second network participant holds a second account, and further wherein a second digital wallet of the second network participant is associated with the second account; upon determining that the first bank and the second bank are a single bank, wherein a request to validate is transmitted to a blockchain hosted by at least one of: the single bank, and a bank consortium of which the single bank is a member; the designated amount of credit tokens to be transferred from the second digital wallet to the first bank, and a corresponding amount of fiat currency to be deposited into the second account by the first bank.

Hu teaches determining whether an identity of the first bank is the same as the identity of the second bank, wherein the second bank is a bank with which the second network participant holds a second account, and further wherein a second digital wallet of the second network participant is associated with the second account (¶ 54, 61-63, 67, 94-99); upon determining that the first bank and the second bank are a single bank (¶ 36, 42), wherein the request to validate is transmitted to a blockchain hosted by at least one of: the single bank, and a bank consortium of which the single bank is a member (¶ 36, 42, 53, 79, 122); causing, after the designated amount of credit tokens have been transferred to the second digital wallet, the designated amount of credit tokens to be transferred from the second digital wallet to the first bank, and a corresponding amount of fiat currency to be deposited into the second account by the first bank (¶ 67, 76, 94).
Claim Interpretation- The specification (¶ 17-20, 102, 104) clearly states “the designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet; and the designated amount of credit tokens to be transferred from the first digital wallet to the first bank, and a corresponding amount of fiat currency to be deposited into the second account by the first bank… The payee UNode (e.g., the merchant) can send the credit tokens it received from the payer UNode (e.g., the token based cardholder) directly to the INode associated with the financial institution that issued the credit tokens to the payer UNode (i.e., the issuing bank).” The second wallet does not simply transfer tokens to the first bank, especially given that the second participant is claimed to be the entity receiving payment.  The disclosure explains, First the second wallet receives the tokens as payment from the first wallet. It can then do a separate exchange from tokens to fiat with the bank, it is not a settlement, as it was already paid with tokens. It is not a direct settlement transaction.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grassadonia (¶ 4), which teaches “digital currency makes it susceptible to money laundering activities, and exposes merchants to increased chances of transacting with criminals” and Hu (¶ 2-4), which teaches “when fund flow between the payer and the payee involves a plurality of financial institutions, the plurality of financial institutions need to sequentially perform a compliance check on the fund flow event” in order to protect user information and reduce the failure of leaks in data security (Hu; ¶ 155).

Regarding claims 3 and 28, Grassadonia discloses wherein the validation indication specifies whether or not a payment card of the first network participant is validated for the proposed transaction, and wherein the validation indication is received upon determining that the digital wallet associated with the payment card of the first network participant holds an amount of tokens greater than or equal to the amount of credit tokens required for the proposed transaction and designated by the transaction code, and further wherein the payment card is associated with a first account held by the first network participant with a first bank (¶ 34, 35, 40, 44, 70, 77-84, 122).
Hu teaches receiving the validation indication through the node from the blockchain hosted by at least one of: the single bank, or a bank consortium of which the first bank and/or the second bank is a member (¶ 36, 42, 53, 79, 122).
Regarding claims 4 and 29, Grassadonia discloses wherein the payment card is selected among a plurality of payment cards maintained in one or more digital wallets of the first network participant (¶ 32, 38, 57-59, 62-64).
Regarding claims 5 and 30, Grassadonia discloses wherein the payment card is selected from among the plurality of payment cards based on information obtained from the transaction code, wherein the information obtained from the transaction code comprises one or more of: (i) an entity-agnostic token amount required to complete the proposed transaction, (ii) an entity-specific token amount required complete the proposed transaction and (iii) the second network participant's preferred form of payment the proposed transaction (¶ 32, 38, 41, 51, 57-59, 62-64).
Regarding claims 6 and 31, Hu teaches reflecting, upon receiving a transfer indication from the first bank, an adjusted digital token balance in one or more of the digital wallet of the first network participant and the digital wallet of the second network participant (¶ 56, 62, 72, 93, 102, 118).

Regarding claims 7 and 32, Grassadonia discloses wherein the credit tokens are exchangeable for fiat- currency at a predetermined exchange rate at one or more of the first bank and the second bank (¶ 51, 53, 77, 99).
Regarding claims 8 and 33, Grassadonia discloses wherein the payment card provided by a first network participant to a second network participant is configured to store jurisdiction specific credit tokens; wherein the jurisdiction specific credit tokens are exchangeable for local fiat currency, and are exchangeable for foreign currency at a predetermined exchange rate (¶ 51, 53, 77, 99, 119, 134).
Regarding claims 9 and 34, Grassadonia discloses wherein the credit tokens are usable as a medium of exchange in subsequent transactions involving the second network participant (¶ 51, 53, 77, 99, 119, 134).
Regarding claims 10 and 35, Grassadonia discloses wherein the payment card provided by a first network participant to a second network participant is selected among a plurality of payment cards held in the first digital wallet, wherein the selection is based on one or more of: an interest rate applicable to credit tokens associated with each of the plurality of payment cards; an entity that minted the credit tokens associated with each of the plurality of payment cards; a reward applicable to a spending of the credit tokens associated with each of the plurality of payment cards; an incentive applicable to a spending of the credit tokens associated with each of the plurality of payment cards; a balance associated with each of the plurality of payment cards; and an impact on a credit score of the first network participant based on a use of one or more of the plurality of payment cards (¶ 51, 53, 77, 99, 112, 119, 121, 134).
Regarding claims 11 and 36, Hu teaches wherein the validation indication results from a one or more of a consensus operation (¶ 36, 37, 50, 56)
Regarding claims 12 and 37, Grassadonia discloses wherein the validation indication results from one or more of a proof-of-authority consensus operation, a proof-of-history consensus operation, and a proof-of-work consensus operation, a proof-of-two consensus operation and a proof-of-stake consensus operation (¶ 84).
Regarding claims 13 and 38, Hu teaches wherein the designated amount of credit tokens transferred from the first digital wallet to the second digital wallet comprises an amount of credit tokens, and further wherein the plurality of memory devices store instructions which, when executed by the plurality of processors, further cause the system to perform operations of: reflecting, upon receiving a transfer indication from the blockchain, an adjusted token balance in one or more of: the digital wallet of the first network participant and the digital wallet of the second network participant (¶ 37, 50, 56, 95, 103, 107-109, 112, 117).
Claim Interpretation - According to the disclosure (¶ 155-157, 169, 201), “updated credit token balances to be reflected in the cardholder 11's digital wallet… checking the balance reflected in its digital wallet… Where the cardholder 11's digital wallet is hosted by UNode 502, the transfer may be reflected (in real-time or near real-time)”. For the purpose of claim interpretation, to reflect will be understood to mean to show. 
Regarding claim 27, Grassadonia discloses plurality of processors; and plurality of devices storing instructions which, when executed by the plurality of processors, cause the system to perform operations of (¶ 141-144): 
Grassadonia - Example system 700 includes at least one processing unit ( CPU or processor ) 710 and connection 705 that couples various system components including system memory 715 , such as read only memory ( ROM ) and random access memory ( RAM ) to processor 710 . Computing system 700 can include a cache of high - speed memory connected directly with , in close proximity to , or integrated as part of processor 710 . (¶ 143)

acquiring, from a transaction code provided by a second network participant to a first network participant, a transaction amount and a digital wallet ID, wherein the transaction amount designates an amount of credit tokens required for a proposed transaction to be completed, and the digital wallet ID comprises an address associated with a digital wallet of the second network participant, wherein the digital wallet of the second network participant is linked to a second account held by the second network participant with a second bank (¶ 30, 35, 37, 38, 44, 52, 54, 71-79, 109, 112); 
Grassadonia - Payment processing service 126 can also communicate with one or more computing devices of one or more banks, processing/acquiring services, or the like over the network 110. For example, payment processing service 126 may communicate with an acquiring bank, and/or an issuing bank, and/or a bank maintaining customer accounts for electronic payments…. Payment service 108 receives the transaction details and encrypted cryptocurrency payment information , and calculates ( 312 ) a value in cryptocurrency using an exchange rate between the cryptocurrency and the fiat currency ( US Dollars in this example ) sufficient to cover the value owed to merchant 102 … When merchant 102 selects and POS device 105 receives the selection 506 to receive payment in cryptocurrency , POS device 105 can send 508 address of cryptocurrency wallet 237 and other transaction details (¶ 77, 109)

optionally performing a pre-validation operation with a node controlled by the first network participant, wherein the pre-validation operation determines if sufficient funds exist for the payment card to be used for a proposed transaction without making a validation request to a blockchain (¶ 55, 62, 71, 77, 78, 121, 125-128; claim 1); 10Application No. 16/920,388Docket No.: 60KN-314379-US3 
Grassadonia - Payment service 108 receives the transaction details and encrypted cryptocurrency payment information, and calculates (312) a value in cryptocurrency using an exchange rate between the cryptocurrency and the fiat currency (US Dollars in this example) sufficient to cover the value owed to merchant 102. 

Grassadonia - Payment service 108 receives the transaction details and encrypted cryptocurrency payment information, and calculates (312) a value in cryptocurrency using an exchange rate between the cryptocurrency and the fiat currency (US Dollars in this example) sufficient to cover the value owed to merchant 102. (¶ 77)

transmitting, upon passing the pre-validation operation successfully and upon determining that the first bank and the second bank are separate banks, a request to a blockchain to validate that the payment card can be used for the proposed transaction, (¶ 34, 35, 40, 44, 48, 54, 70, 77-84, 102-105, 122); 
Grassadonia - wherein payment service 108 includes private block chain 230 for recording and validating cryptocurrency transactions. … architecture that allows customer 104 to pay with a virtual currency, especially a cryptocurrency that utilizes a blockchain to record transactions. … sending the transaction data directly to the payment service 108 as part of the request to authorize the payment instrument, in some instances other entities (e.g., banks associated with the merchants or with customer payment instruments)…  while payment service 108 recognizes that customer 104 retains the value of the transferred cryptocurrency through crediting customer 104's cryptocurrency ledger 204, any person that inspects block chain 220 will see the cryptocurrency as having been transferred to payment service 108. (¶ 40, 48, 54. 102)

receiving from the blockchain a validation indication, wherein the validation indication specifies whether or not the payment card is validated for the proposed transaction (¶ 32, 34, 35, 40, 44, 51, 62-64, 70, 73, 77-84, 122);
Grassadonia - payment service 108 can automatically debit fiat currency ledger 206 to increase cryptocurrency ledger 204, or a payment card associated with customer profile whenever cryptocurrency balances fall below a stated level. Conversely, in some embodiments, payment service can automatically credit fiat currency ledger 206 to decrease cryptocurrency ledger 204 whenever cryptocurrency balances rise above a stated level.  (¶ 51)

causing, upon receiving a validation indication specifying that the payment card is validated for the proposed transaction
Grassadonia - Payment service 108 can complete the transaction by reducing 512 the cryptocurrency balance in customer 104's wallet 235 and increasing 512 cryptocurrency balance in merchant 102's wallet 237… For example, cryptocurrency wallet 235 could send a message to transfer cryptocurrency to cryptocurrency wallet 215 of payment service 108. Thereafter, cryptocurrency wallet 215 can send a message to transfer cryptocurrency to cryptocurrency wallet 237 of merchant profile 130.  (¶ 110, 112)

 causing, after the designated amount of credit tokens have been transferred to the second digital wallet, the designated amount of credit tokens to be transferred from the second digital wallet to the first bank and causing, after the designated amount of credit tokens have been transferred to the first bank a corresponding amount of fiat currency to be deposited into the second account by the first bank ;  (¶ 37, 38, 77-81, 116, 117, 131),
Claim Interpretation- The specification (¶ 17-20, 102, 104) clearly states “the designated amount of credit tokens to be transferred from the first digital wallet to the second digital wallet; and the designated amount of credit tokens to be transferred from the first digital wallet to the first bank, and a corresponding amount of fiat currency to be deposited into the second account by the first bank… The payee UNode (e.g., the merchant) can send the credit tokens it received from the payer UNode (e.g., the token based cardholder) directly to the INode associated with the financial institution that issued the credit tokens to the payer UNode (i.e., the issuing bank).” The second wallet does not simply transfer tokens to the first bank, especially given that the second participant is claimed to be the entity receiving payment.  The disclosure explains, First the second wallet receives the tokens as payment from the first wallet. It can then do a separate exchange from tokens to fiat with the bank, it is not a settlement, as it was already paid with tokens. It is not a direct settlement transaction.
Grassadonia - POS device 105 can display 504 an option to merchant 102 whether they would like to receive payment in the cryptocurrency or in another currency such as a fiat currency… When merchant 102 selects and POS device receives 530 selection of payment option to receive payment in a fiat currency POS device 105 can then proceed as in step 310 of FIG. 5, wherein POS device communicates a value owed in fiat currency and the encrypted payment information received from customer device 103 to payment service 108. Payment service 108 can calculate an amount owed in the cryptocurrency as in step 312 of FIG. 5. Payment service 108 can then conduct a cryptocurrency transaction between customer cryptocurrency wallet 235 and payment service cryptocurrency wallet 215 and record the transaction on private block chain 230. … Payment service 108 receives the transaction details and encrypted cryptocurrency payment information, and calculates (312) a value in cryptocurrency using an exchange rate between the cryptocurrency and the fiat currency (US Dollars in this example) sufficient to cover the value owed to merchant 102… Payment service can then debit cryptocurrency ledger 204 for the value calculated at step 312 and credit payment service 108's cryptocurrency ledger 219 with the same value… In addition to debiting customer 104's cryptocurrency ledger 204, payment service 108 also debits (314) its own cash ledger (in US Dollars) and in turn credits merchant 102's fiat currency ledger 108 with the value owed.  (¶ 77, 81, 116, 117)

Grassadonia does not disclose determining whether an identity of the first bank is the same as an identity of the second bank, wherein the second bank is a bank with which the second network participant holds a second account, and further wherein a second digital wallet of the second network participant is associated with the second account; and wherein the blockchain is hosted by one of: the first bank, the second bank, and a bank consortium of which at least one of the first bank and the second bank is a member.

Hu teaches determining whether an identity of the first bank is the same as an identity of the second bank, wherein the second bank is a bank with which the second network participant holds a second account, and further wherein a second digital wallet of the second network participant is associated with the second account (¶ 35, 36, 54, 55, 61-63, 67, 94-99); and 
Hu - a blockchain can store information about the first member, the second member, and the relay members that are in the fund flow route, and information about another member outside the fund flow route, and these members can be nodes in the blockchain… The financial institution is used as an example. Members in the fund flow route can belong to different institutions (for example, a plurality of banks), or can belong to different branches of the same institution (for example, a plurality of branches of the same bank). Implementations are not limited in the present specification… assume that Wallet 1, Wallet 2, Bank 1, Bank 2, Bank 3, etc. shown in FIG. 2 are all members in the same blockchain, and the blockchain can include several anchor points such as anchor point 1, anchor point 2, and anchor point 3 … fund flow between Wallet 1 and Bank 1, fund flow between Bank 1 and Bank 2, and fund flow between Bank 2 and Wallet 2: because 100 yuan is transferred from customer capital account 1 of user 1 to self-owned account 1 of Wallet 1, and the blockchain balance of Wallet 1 deposited at anchor point 1 is reduced by 100 yuan, a net fund flow amount of Wallet 1 is 0; because the blockchain balance of Bank 1 deposited at anchor point 1 is increased by 100 yuan, and the blockchain balance of Bank 1 deposited at anchor point 2 is reduced by 100 yuan, a net fund flow amount of Bank 1 is 0;  (¶ 35, 36, 55, 94)

wherein the blockchain is hosted by one of: the first bank, the second bank, and a bank consortium of which at least one of the first bank and the second bank is a member (¶ 36, 42, 53, 79, 122)
Hu - The financial institution is used as an example. Members in the fund flow route can belong to different institutions (for example, a plurality of banks), or can belong to different branches of the same institution (for example, a plurality of branches of the same bank). (¶ 36)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Grassadonia (¶ 4), which teaches “digital currency makes it susceptible to money laundering activities, and exposes merchants to increased chances of transacting with criminals” and Hu (¶ 2-4), which teaches “when fund flow between the payer and the payee involves a plurality of financial institutions, the plurality of financial institutions need to sequentially perform a compliance check on the fund flow event” in order to protect user information and reduce the failure of leaks in data security (Hu; ¶ 155).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094. The examiner can normally be reached Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685